EXHIBIT 10.1

AGREEMENT

          WHEREAS, JULIA KOPTA, residing at 10983 Alto Court, Oak View,
California 93022, individually and on behalf of all her successors, heirs,
executors, administrators, legal representatives, and assigns (hereinafter
referred to collectively as “Kopta”), and LTC PROPERTIES, INC., a Maryland
corporation with offices at 22917 Pacific Coast Highway, Malibu, California
90265, on behalf of its subsidiaries divisions and affiliates, and their
respective predecessors, successors, assigns, representatives, officers,
directors, shareholders, agents, employees and attorneys (hereinafter referred
to collectively as “LTC”), effective as of April 1, 2003, have reached agreement
with respect to all matters arising out of Kopta’s employment with LTC and the
termination thereof; and

          WHEREAS, the parties have determined amicably to end the employment
relationship between the parties;

          NOW, THEREFORE, in consideration of the mutual covenants and
undertakings set forth in this agreement and the Exhibits to and Schedules
attached hereto and made a part hereof (“Agreement”) Kopta and LTC agree as
follows:

1.       Termination of Employment.  By mutual agreement between the parties,
the Employment Agreement, effective as of January 1, 2000, as amended effective
June 23, 2000, a copy of which is attached hereto as Exhibit I (“Employment
Agreement”), and Kopta’s employment, shall terminate on April 1, 2003
(“Termination Date”), except as to those provisions of the Employment Agreement
which the parties have agreed shall survive, as specified in Paragraph 4 of the
Mutual General Release, dated April 1, 2003 between Kopta and LTC (the “Mutual
General Release”).  Kopta and LTC each desire the separation to be an amicable
one and to resolve all matters between each other.

          2.          Separation Payments and Benefits.  LTC will pay Kopta the
amounts described below, subject to the provisions of this Agreement.  The
payments to be provided by this paragraph are in place of, and not in addition
to, payments Kopta would otherwise be entitled to pursuant to any policy or
practice of LTC.

                       (a)          Severance Payments.  The Company will pay
Kopta a severance payment equal to one year’s base salary of Two Hundred Fifty
Thousand Dollars ($250,000); such payment will be made by LTC check or wire
transfer as Kopta shall instruct in writing (“Severance Payment”).  The
Severance Payment will be reduced by any and all applicable payroll deductions
including, but not limited to, federal, state and local tax withholdings, but
not more than approximately 28% for federal income tax withholding and
approximately 9% for state income tax withholding. The Severance Payment shall
be made within 3 business days following the expiration of the Revocation Period
specified in Section 6 of the Mutual General Release.



--------------------------------------------------------------------------------

                       (b)          COBRA Payments.  For a period of 18 months
following the Termination Date (through September 30, 2004), the Company will
pay Kopta’s  COBRA payments with respect to insurance plans or policies
currently provided by LTC, provided that such payments from LTC shall not exceed
$ 1,261.87 per month.

                       (c)          Business Expenses Incurred Prior to April 1,
2003.  For reasonable and necessary business expenses incurred prior to April 1,
2003, which expenses have been detailed on expense reports previously submitted
to LTC for reimbursement, the Company will remit payment to Kopta in accordance
with LTC’s regular practices and customs.  The Company shall make payments to
the Company’s executive health insurance plan, SML (“SML Plan”) for
reimbursement of Kopta for healthcare expenses incurred prior to April 1, 2003
pursuant to the terms of the SML Plan.

          3.          Return of LTC Property.  Kopta agrees to return to LTC by
no later than  3 business days after expiration of the Revocation Period any and
all property belonging to LTC, including, without limitation, codes, home
computers, company IDs, business credit cards, business records, and proprietary
and confidential information, including but not limited to the property set
forth on Schedule A attached hereto and made a part of hereof. Kopta shall not
retain any copies, duplicates or excerpts thereof, except to the extent
consented to by LTC in order to permit Kopta to discharge her responsibilities
pursuant to the Consulting Agreement dated April 1, 2003, and more fully
described in Paragraph 9 hereof.  At the conclusion of the Consulting period,
Kopta will return all remaining LTC property to LTC.  LTC agrees to permit Kopta
to remove any and all property belonging to Kopta that is at LTC’s offices

          4.          Options and 401(K) Plan.  The options and shares
previously awarded to Kopta under the LTC plans on Schedule B attached hereto
and made a part hereof (“Plans”), to the extent not previously vested, will vest
immediately on the Termination Date and will be exercisable as provided in
Schedule B.  LTC acknowledges and agrees that Kopta’s 401(K) plan is 100%
employee funded.  LTC agrees to cooperate with Kopta in rolling over her
investments therein.

          5.          Deferred Compensation.  Any unvested portion of the shares
awarded to Kopta under the Amended Deferred Compensation Plan of LTC Properties,
Inc. and listed on Schedule B hereto will vest immediately on the Termination
Date.  Kopta will not be entitled to any additional awards pursuant to the
Amended Deferred Compensation Plan of LTC Properties, Inc

          6.          Releases.  As a condition to and simultaneously with the
execution hereof, Kopta and LTC will execute the Mutual General Release 
(“General Release”) attached hereto as Exhibit II and made a part hereof. 

          7.          Letter of Recommendation.  Upon execution of this
Agreement by LTC, LTC shall deliver an original executed letter of
recommendation on LTC’s letterhead to

2



--------------------------------------------------------------------------------

LTC’s counsel, Herbert Kozlov,  for delivery to Kopta upon the expiration of the
revocation period,  in the form attached hereto as Exhibit III and made a part
thereof. LTC shall not provide any other information or references with respect
to Kopta other than as set forth in the foregoing letter of recommendation.  In
response to any inquiry regarding Kopta’s employment, the Company shall inform
the inquirer that Kopta served as Executive Vice-President, General Counsel and
Corporate Secretary; that she was employed from January 1, 2000 through April 1,
2003; that her base salary was $250,000; that she left the Company under
amicable circumstances; that the company has provided her with a letter of
recommendation that provides additional information which is available from
Kopta, and that it is Company policy not to provide additional information.

          8.          Change Control of Payment.  In the event that before
October 1, 2004, a Change of Control (as defined in the Employment Agreement)
occurs, and Kopta would have been eligible to receive Change of Control payments
as provided in the Employment Agreement had she been an employee at the time of
such Change of Control, then Kopta will be paid a Change of Control payment in
the amounts and upon the terms set forth in her Employment Agreement as if she
were still employed thereunder at the time of the Change of Control; provided,
however, that the Severance Payment paid to Kopta hereunder shall be credited
against and deducted from the amount of  any Change of Control payments to which
she is entitled under this Section 8.  For purposes of illustration, the Change
of Control Payment contemplated by the Employment Agreement is an amount equal
to two year’s Base Salary; Kopta’s Base Salary prior to the termination of her
employment was $250,000 per annum; pursuant to this Agreement Kopta is receiving
a lump sum payment equal to one year’s Base Salary; therefore, the Change of
Control payment she might become entitled to receive pursuant to this Section 8
shall be $250,000, or one year’s Base Salary.

          9.          Consulting Agreement Effective on the Termination Date. 
Simultaneously herewith, LTC and Kopta will enter into the Consulting Agreement
attached hereto as Exhibit IV and made a part hereof, effective as of the
Termination Date.

          10.        No Admission of Liability.  By entering into this
Agreement, the parties do not admit to any liability, wrongdoing, breach of any
contract, commission of any tort or the violation of any statute or law alleged
by the other to have been violated or otherwise.

          11.        Entire Agreement and Severability.  This Agreement and all
Exhibits and Schedules hereto constitute the complete settlement of all issues
and disputes existing between Kopta and LTC as of the date hereof, and may not
be modified except in writing signed by both Kopta and LTC.  This Agreement has
been entered into by Kopta and LTC voluntarily, knowingly, and upon advice of
counsel.  If any provision of this Agreement is held to be invalid, the
remaining provisions shall remain in full force and effect.

          12.        Execution.

3



--------------------------------------------------------------------------------

                       a.          Kopta acknowledges that she has had up to
twenty-one (21) days from her receipt of this document to review it.  Upon
execution, Kopta or her attorney must promptly send this document by overnight
mail to Herbert F. Kozlov, Esq., Reed Smith LLP, 599 Lexington Avenue, 29th
Floor, New York, New York 10022.  A copy should be retained by Kopta.

                       b.          Following her signing of the Agreement, Kopta
has the right to revoke the Agreement at any time within seven (7) calendar days
of her signing it, not including the date of her signing (the “Revocation
Period”). Notice of revocation shall be given in writing and sent by overnight
mail no later than the seventh day following the date Kopta signs this
Agreement, to Herbert Kozlov, Esq., Reed Smith LLP, 599 Lexington Avenue, 29th
Floor, New York, New York 10022.  If Kopta does not revoke the Agreement, this
Agreement shall be deemed to be effective and to be enforceable as of the last
date set forth opposite any signature hereto.  If Kopta gives notice of
revocation during the Revocation Period in the manner specified above, this
Agreement shall become null and void and all rights and claims of the parties
which would have existed, but for the execution of this Agreement shall be
restored.

          13.        Governing Law; Venue.  This Agreement shall be governed by
and construed in accordance with the law of the State of California.  An action
for breach of this Agreement may be brought in any state or federal court of
competent jurisdiction located in  California.

          14.        Successors and Assigns.  This Agreement is binding upon and
shall inure to the benefit of the heirs, successors and assigns of the parties
hereto.

          15.        Mutual Confidentiality and Nondisparagement.  Company and
Kopta agree that the terms of this agreement are confidential and will not be
disclosed, except (i) as necessary to execute the terms hereof and/or in
connection with Kopta’s tax preparation; (ii) as required by law; or, (iii) in
connection with legal enforcement of the terms hereof.  Further, the Company
shall not disparage Kopta in any manner and Kopta shall not disparage the
Company or its officers, directors, employees or agents in any manner.

          THE UNDERSIGNED, intending to be legally bound, have executed this
Agreement on this __ day of ________, 2003.

 

 

LTC PROPERTIES, INC.

 

 

 

 

 

--------------------------------------------------------------------------------

 

BY:

 

Julia Kopta

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

Title:

 

4



--------------------------------------------------------------------------------

STATEMENT BY THE EMPLOYEE WHO IS SIGNING BELOW: LTC HAS ADVISED ME IN WRITING TO
CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THIS AGREEMENT AND RELEASE MADE PART
HEREOF.  I HAVE CAREFULLY READ AND FULLY UNDERSTAND THE PROVISIONS OF THIS
AGREEMENT AND HAVE HAD SUFFICIENT TIME AND OPPORTUNITY TO CONSULT WITH MY
PERSONAL TAX, FINANCIAL AND LEGAL ADVISORS PRIOR TO EXECUTING THIS DOCUMENT, AND
I INTEND TO BE LEGALLY BOUND BY ITS TERMS. I UNDERSTAND THAT I HAVE TWENTY ONE
(21) DAYS TO CONSIDER THIS AGREEMENT AND THE RELEASE THAT IS A PART HEREOF AND
HAVE THE OPTION OF SIGNING SUCH AGREEMENT AND RELEASE ANYTIME WITHIN SUCH
TWENTY-ONE (21) DAY PERIOD.  I ALSO UNDERSTAND THAT I MAY REVOKE THE AGREEMENT
AND RELEASE WITHIN SEVEN (7) DAYS FOLLOWING MY SIGNING, AND THIS AGREEMENT AND
RELEASE WILL NOT BECOME ENFORCEABLE OR EFFECTIVE UNTIL THAT SEVEN (7) DAY PERIOD
HAS EXPIRED.

 

 

 

 

--------------------------------------------------------------------------------

 

 

JULIA KOPTA

 

5



--------------------------------------------------------------------------------

SCHEDULE A

PROPERTY

Cell Phone

Kopta may keep the telephone and  telephone number, but the billing shall be
switched to Kopta individually prior to expiration of the Revocation Period.

 

 

Home Fax machine

Kopta may keep the home fax machine

 

 

Home computer

Kopta may keep the home computer provided by the company



--------------------------------------------------------------------------------

SCHEDULE B

Plans

•

LTC Properties, Inc. 1998 Restricted Stock and Stock Option Plan

 

 

 

(a)

Restricted Stock:  20,000 shares granted on 1-1-00 at $8.4375 per share

 

 

 

 

 

12,000 vest at 1-1-03

 

 

 

 

 

8,000 to vest on termination date

 

 

 

 

(b)

Options:

 

 

 

 

 

(i) 30,000 options granted on 3-31-2000 at exercise price of $5.375  per share.
The exercise period expires as to these options on October 1, 2004.  Of those
30,000 options:

 

 

 

 

 

 

12,000 options previously vested and were exercised; and

 

 

 

 

 

 

 

6,000 options vested on 3-31-03; and

 

 

 

 

 

 

 

12,000 options vest on termination date.

 

 

 

 

 

(ii)  14,000 options granted on 10-3-01 at exercise price of  $5.170  per share.
The exercise period expires as to these options on October 1, 2004.  Of those
14,000 options:

 

 

 

 

 

 

2,800 options previously vested and were exercised; and

 

 

 

 

 

 

 

11,200 options vest on termination date.

 

 

•

Amended Deferred Compensation Plan of LTC Properties, Inc., dated 12-1- 95

 

 

 

 

31,273 shares,  which shares will be delivered to Ms. Kopta per her
instructions.



--------------------------------------------------------------------------------

EXHIBIT I

EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT II

MUTUAL GENERAL RELEASE



--------------------------------------------------------------------------------

MUTUAL GENERAL RELEASE

          This Mutual General Release (“General Release”), effective as of April
1, 2003, is entered into by and between Julia Kopta, an individual (“Kopta”),
and LTC Properties, Inc., a corporation organized under the laws of the State of
Maryland (“LTC”).

          NOW, THEREFORE, for good and valuable consideration arising from the
simultaneous execution of an Agreement of even date herewith and the covenants
and undertaking set forth therein, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

          1.  General.  Pursuant to the terms of an Agreement executed
simultaneously herewith  setting forth the terms of Kopta’s termination of
employment, Kopta and the Company acknowledge that Kopta’s employment with LTC
ended on April 1, 2003. From April 1, 2003 until September 30, 2003, Julia Kopta
shall be engaged as a consultant to LTC pursuant to a separate consulting
agreement.    Kopta and LTC each desire the separation to be an amicable one and
to resolve all claims and potential claims against each other.

          2.  Mutual Releases.

                       (a)  Release By Kopta.  Subject to the exceptions noted
in Paragraph 4 below, on behalf of herself, her heirs, and assigns; Kopta hereby
irrevocably and unconditionally releases and forever discharges LTC, all current
and former parents, subsidiaries, related companies, affiliated entities,
partnerships or joint ventures; and, with respect to each of them, their
predecessors and successors; and, with respect to each such entity, all past,
present, and future employees, officers, directors, stockholders, owners,
representatives, assigns, attorneys, agents, insurers, employee benefit programs
(and the trustees, administrators, fiduciaries, and insurers of such programs),
and any other person acting by through, under or in concert with any of the
persons or entities listed in this subsection; of and from any and all
liabilities, claims, obligations, promises, agreements, demands, damages,
actions, charges, complaints, cost, losses, debts and expenses (including
attorney’s fees and costs actually incurred), causes of action of every kind
(collectively “Claims”) known or unknown, disclosed or undisclosed, matured or
unmatured, including, but not limited to, all claims under state, federal, or
common law, whether based in contract, tort, statute or otherwise that are in
any way related to Kopta’s employment by LTC and the termination of such
employment.  Kopta understands that this release includes the release of all
claims under all federal, state and local laws prohibiting unlawful employment
discrimination or harassment or otherwise relating in any way to her employment
relationship with LTC, or her separation from that employment, including but not
limited to:  (1) Title VII of the Civil Rights Act of 1964; (2) the Americans
With Disabilities Act; (3) the Employee Retirement Income Security Act; (4) the
Civil Rights Act of 1990; (5) the Age Discrimination in Employment Act; (6) the
Family and Medical Leave Act; (7) the California Fair Employment and Housing
Act; (8) the California Wage Payment Law; (9) the California Equal Pay Law; (10)
the Unruh Civil Rights Act; (11) the California Family and Medical Leave Law;  
(12) the Employment Agreement between Julia Kopta and LTC effective as of
January 1, 2000, as amended effective June 23, 2000 (the “Employment
Agreement”), and (13) any and all other



--------------------------------------------------------------------------------

laws, acts, statutes, ordinances, regulations, or any recognized cause of action
under the laws of any state (including political subdivisions thereof) that
relate in any way to any claim or possible claim that Kopta may have against
those released relating to her employment or separation from employment with
LTC.

                       (b)  Release By LTC:  LTC hereby irrevocably and
unconditionally releases and forever discharges Kopta and her heirs, agents,
assigns, representatives, attorneys, insurers, and any other person acting by
through, under or in concert with any of the persons or entities listed in this
subsection of and from any and all liabilities, claims, obligations, promises,
agreements, demands, damages, actions, charges, complaints, cost, losses, debts
and expenses (including attorney’s fees and costs actually incurred), causes of
action of every kind (collectively “Claims”); known or unknown, disclosed or
undisclosed, matured or unmatured, including, but not limited to, all claims
under state, federal, or common law, whether based in contract, tort, statute or
otherwise; in any way related to Kopta’s duties, responsibilities or employment
by LTC and the termination of such employment.

                       (c)  Pursuit Of Released Claims:  Each of Kopta and LTC
represent, on her or its own behalf, that she or it, as the case may be, has not
filed or caused to be filed any lawsuit, complaint, or charge with respect to
any Claim this General Release purports to release, and each promises never to
file or prosecute a lawsuit, complaint, or charge based on such Claims in either
a judicial or administrative forum.

          3.  Waiver Of Unknown Claims:  There is a risk that subsequent to the
execution of this General Release, either Kopta or LTC will suffer violations of
rights or other loss or damage which in some way relate in some way to Kopta’s
duties, responsibilities or employment with LTC or the termination of such
employment which existed at the time of the execution of this General Release,
but which are unknown and unanticipated at the time this General Release is
signed.  Kopta and LTC shall each assume these risks and their releases herein
shall apply to all unknown or unanticipated results of any occurrences in any
way related to Kopta’s employment for LTC or the termination of such employment,
as well as those known and anticipated, except that this Release shall not apply
to actions or occurrences which post-date the date on which this General Release
is signed.  Upon advice of legal counsel, Kopta and LTC each hereby waive all
rights under California Civil Code Section 1542, which section has been
explained to by their respective counsel and reads as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

 

          4.  Exceptions To Release:  LTC and Kopta acknowledge that the release
described in Paragraph 2(a) above does not extend to and does not release LTC
from the obligation to indemnify Kopta as would otherwise be required under
Paragraphs 8 or 6(g) of the Employment Agreement or California Labor Code
section 2802, including, but not limited to, reasonable amounts incurred as the
result of any lawsuit that may be brought by a third party arising as a 
consequence of the discharge of Kopta’s duties or the obedience to the
directions of LTC, or in



--------------------------------------------------------------------------------

her capacity as an officer of LTC,  its affiliates, or as an officer of CLC
Healthcare, Inc.  LTC and Kopta also acknowledge that the release described in
Paragraph 2(b) above does not release Kopta from her obligation to maintain the
confidentiality of proprietary information and trade secrets of LTC as provided
in any agreement that Kopta may have signed during her employment with LTC or
which might otherwise exist as a consequence of her role and service as an
attorney to or officer of LTC or its affiliates.  LTC and Kopta further
acknowledge that the release described in Paragraph 2(a) above does not release
LTC from any of its obligations to Kopta described in the Agreement between LTC
and Kopta dated as of April 1, 2003 (“Agreement”).

          5.  Consideration Period, Advice Of Counsel, And Expiration Date: 
Kopta acknowledges her understanding that she has twenty-one days to consider
this General Release, its benefits, and its consequences.  She understands that
she has the option of signing this General Release at any time before the end of
the twenty-one day period, and that any election to do so is completely within
her discretion.  Kopta further acknowledges that she understands that she may
seek the advice of an attorney before signing this General Release, and that she
has had a full and adequate opportunity to do so.  Kopta and LTC  understand
that the offer in this General Release will expire by its own terms if not
signed and delivered to LTC as provided in Paragraph 12(a) of the Agreement,
5:00 p.m. on April 30, 2003.

          6.  Revocation Period:  Kopta acknowledges and understands that she
will have seven days after signing this General Release to revoke it
(“Revocation Period”).  The General Release will not become effective and
enforceable until the signed General Release has been delivered to LTC and the
Revocation Period has expired. 

          7.  No Reliance On Other Representations:  Kopta represents and
acknowledges that in executing this General Release, she does not rely and has
not relied upon any representation or statements by or on behalf of LTC or any
other person released by Kopta with regard to the subject matter, basis, or
effect of this General Release beyond those expressly contained herein.  Kopta
represents that she has carefully read and fully understands all provisions of
this General Release, and that she is voluntarily entering into this General
Release after adequate time to consider its terms. 

          8.  Miscellaneous:  Kopta and LTC agree as follows:

                       (a)  The language of all parts of this General Release
shall in all cases be construed as a whole, according to its fair meaning, and
not strictly for or against any of the parties;

                       (b)  This General Release is entered into in the State of
California and shall be construed and interpreted in accordance with its law;

                       (c)  The various provisions of this General Release are
severable and if any is unenforceable, at law or in equity, that provision may
be severed, leaving the others remaining in full force and effect;



--------------------------------------------------------------------------------

                       (d)  Paragraph headings contained in this General Release
are for convenience only and shall not be considered for any purpose in
construing the agreement;

                       (e)  This General Release may only be modified by a
written agreement identified as an amendment/modification to this General
Release and signed by the parties hereto.

 

PLEASE READ CAREFULLY.  THIS GENERAL RELEASE INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 


DATED:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Julia Kopta

 


DATED:

 

 

LTC PROPERTIES, INC.

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name

 

 

 

 

Title

 

 

STATE OF CALIFORNIA
COUNTY OF ___________________

          On _________________, 2003, before me personally appeared
________________________, personally known to me or proved to me on the basis of
satisfactory evidence to be the person whose name is subscribed to the within
instrument and acknowledged to me that he/she executed that same in his/her
authorized capacity, and that by his/her signature on the instrument the person,
executed the instrument.

 

WITNESS my hand and official seal

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Notary Public

 

 

 

 

 

My commission expires:____________________

 



--------------------------------------------------------------------------------

EXHIBIT III

LETTER OF RECOMMENDATION
[TO COME]



--------------------------------------------------------------------------------

EXHIBIT IV

CONSULTING AGREEMENT



--------------------------------------------------------------------------------

LTC PROPERTIES (LETTERHEAD)

April 1, 2003

Julia Kopta, Esq.
105 Layton Avenue
Ojai, California 93023

          Re:          Consulting Agreement

Dear Ms. Kopta:

          The purpose of this letter is to confirm our agreement regarding the
consulting services you have agreed to perform for LTC Properties, Inc. (“LTC”)
following termination of your employment as provided in the Agreement of even
date herewith.

          You have agreed to provide consulting services from time to time as
LTC reasonably requests during the six month period commencing April 1, 2003 and
ending on September 30, 2003 (“Consulting Term”).

          In consideration of your agreement to provide the services described
herein, LTC will pay you by wire transfer per your written instructions, Twenty
Thousand Eight Hundred Thirty Three Dollars ($20,833.00) per month in two equal
installments per month of  Ten Thousand Four Hundred Sixteen Dollars and Fifty
Cents ($10,416.50) on the first and fifteenth day of each month during the
Consulting Term. If any payment date is a weekend or holiday, your payment will
be due on the next business day.

          LTC will reimburse you for reasonable and necessary expenses you incur
in the course of performing services hereunder (subject to your submission of
properly documented invoices and expense reports consistent with LTC policies)
within five days following the end of the month in which they were incurred. 
Reimbursement is subject to LTC’s right to dispute in good faith any such
expense. You agree to obtain LTC’s prior written consent before incurring any
expense or series of related expenses in excess of Seven Hundred Fifty Dollars
($750.00).

          You will consult with LTC from time to time at LTC’s reasonable
request, regarding LTC’s legal affairs (including without limitation, matters
worked on during the term of your employment by LTC) as reasonably necessary,
working independently and/or in cooperation with LTC’s outside legal counsel.

          During the Consulting Term, you are free to provide the services
telephonically and through electronic communications.  You will not be asked to
travel or to be present in LTC’s offices or other locations unless you and LTC
determine that such travel or presence is necessary or advisable.



--------------------------------------------------------------------------------

          Nothing in this Agreement is intended and nothing in this Agreement
shall be construed at any time to create the relationship of employer and
employee, or principal and agent, between LTC and you.  You will be an
independent contractor at all times during the Consulting Term.  You are free to
exercise your own initiative, judgment and discretion as to how best to perform
your duties under this Agreement. You will not have the authority to bind or
obligate LTC as to any matters.

          You understand and agree that for purposes of this consulting
agreement, you will not be treated as an officer, employee or affiliate of LTC
for any purpose, including, without limitation, the Federal Insurance
Contributions Act, the Social Security Act, any unemployment statute, income tax
withholding and other applicable laws (including, without limitation, those
pertaining to workers’ compensation, unemployment compensation and state income
tax withholding).

          This letter agreement and the Agreement set forth the entire agreement
between you and LTC regarding the subject matter hereof.  Neither you nor LTC
can amend or modify this agreement, except in writing signed by you and LTC. 
Further, the indemnification provisions set forth in the Employment Agreement
apply to any services performed as a consultant pursuant to this Agreement

          This letter agreement is governed by and shall be construed in
accordance with California law.

          If we have stated our agreement as to your consulting services
correctly, please sign a copy of this letter in the space provided
simultaneously with the execution of the Agreement and deliver such signed copy
to LTC.

 

 

LTC PROPERTIES, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Julia Kopta

 

 

 